Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
This is in response to Applicant’s Arguments/Remarks filed on 02/25/2021, which has been entered and made of record. 

Response to Arguments
Objection(s)
The objection to the title of the invention as being non-descriptive is withdrawn, as necessitated by amendment.

Claim Rejections - 35 USC § 103
Applicant’s arguments regarding the current claim(s) have been fully considered. But, the arguments/remarks are directed to the claims as amended, and so are believed to be answered by and therefore moot in view of the new grounds of rejection presented below.

Status of Claims
Claims 1 – 10 are pending. Claims 1 – 10 are considered below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frieser, Uwe (US-20190384955-A1, hereinafter simply referred to as Frieser) in view of Hunter, Mark (US-20200265584-A1, hereinafter simply referred to as Hunter).

Regarding independent claim 1, Frieser teaches:
A method for recognizing characters in an image of a document comprising at least one alphanumeric field (See at least Frieser, ¶ [0017, 0069], FIGS. 1A & 1B, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…"), the method comprising the steps of: enhancing an image contrast to highlight the characters in the image (See at least Frieser, ¶ [0017, 0038, 0047, 0069], FIGS. 1A & 1B, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…"); detecting contours of objects in the image to create a mask that highlights the characters (See at least Frieser, ¶ [0017, 0038, 0047, 0069, 0096, 0100], FIGS. 1A & 1B, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The threshold images present can be further pre-processed and/or segmented in further image-processing steps for a recognition of image details by means of different filters…", "…There is also a range of filters other than those described here, such as e.g. Sobel operator…"); and performing a character recognition on extracted characters (See at least Frieser, ¶ [0017, 0038, 0047, 0069, 0073, 0074, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…If filters are used…The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…").
Frieser teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Frieser does not expressly disclose the concept of segmenting the image using a tree with connected components and applying the mask onto the image in order to extract the characters from the image.
Nevertheless, Hunter teaches the concept of segmenting the image using a tree with connected components (See at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17, "…A target point in the 3D image data is defined, and a region of interest based on the target point is extracted…Connected components are extracted from the results of the region growing. The extracted components are pruned to discard components not likely to be connected to the initial treelike structure, keeping only candidate components likely to be a valid sub-tree of the initial treelike structure. The candidate components are connected to the initial treelike structure, thereby extending the initial segmentation in the region of interest…", "…Another aspect of the disclosure is directed to a method including receiving 3D image data and segmenting an initial treelike structure in the 3D image data to create an initial segmentation. A skeletonization of the initial segmentation is created and voxels in the initial segmentation are mask-labeled according to the skeletonization…", "…At step 1144, the extracted connected components are pruned to remove components likely to be false positives…The pruning steps shown in FIG. 16 are performed iteratively on a component until it is invariant for an entire iteration…After each iteration, if the component is modified (e.g., if some curving is removed thereby modifying the component/segment/portion), the skeletonization and mask labeling of steps 1140 and 1142 are recomputed for the component…") and applying the mask onto the image in order to extract the characters from the image (See at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17, "…A target point in the 3D image data is defined, and a region of interest based on the target point is extracted…Connected components are extracted from the results of the region growing. The extracted components are pruned to discard components not likely to be connected to the initial treelike structure, keeping only candidate components likely to be a valid sub-tree of the initial treelike structure. The candidate components are connected to the initial treelike structure, thereby extending the initial segmentation in the region of interest…", "…Another aspect of the disclosure is directed to a method including receiving 3D image data and segmenting an initial treelike structure in the 3D image data to create an initial segmentation. A skeletonization of the initial segmentation is created and voxels in the initial segmentation are mask-labeled according to the skeletonization…", "…At step 1144, the extracted connected components are pruned to remove components likely to be false positives…The pruning steps shown in FIG. 16 are performed iteratively on a component until it is invariant for an entire iteration…After each iteration, if the component is modified (e.g., if some curving is removed thereby modifying the component/segment/portion), the skeletonization and mask labeling of steps 1140 and 1142 are recomputed for the component…").


Regarding dependent claim 2, Frieser modified by Hunter above teaches:
wherein the character recognition is performed by a neural network (See at least Frieser, ¶ [0017, 0038, 0047, 0069, 0073, 0074, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…If filters are used…The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 3, Frieser modified by Hunter above teaches:
wherein the neural network is of the convolution type (See at least Frieser, ¶ [0017, 0038, 0047, 0069, 0073, 0074, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…If filters are used…The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 4, Frieser modified by Hunter above teaches:
wherein the document has an heterogeneous background (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…If filters are used…The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 5, Frieser modified by Hunter above teaches:
a preliminary step of determining whether the background of the document is homogeneous and, if so, to skip the steps of contour detection and mask segmentation (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…To determine the relative shaping of the first and second security features, the shaping of image elements of the first and second security features is preferably checked for whether the image elements are arranged register-accurate relative to each other, in particular whether image elements formed as lines merge into each other in a positionally accurate manner and/or match in relation to their incline…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…If filters are used…The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 6, Frieser modified by Hunter above teaches:
wherein the contrast enhancement is obtained by locally adapting the image contrast between neighboring pixels taking into account a difference between pixels weighted by a Euclidean distance between same (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…The distance between these coordinates must be large enough that a color sensor can recognize a color contrast…and is calculated according to ISO 12647 and ISO 13655 as the Euclidean distance…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…To determine the relative shaping of the first and second security features, the shaping of image elements of the first and second security features is preferably checked for whether the image elements are arranged register-accurate relative to each other, in particular whether image elements formed as lines merge into each other in a positionally accurate manner and/or match in relation to their incline…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…If filters are used, in particular the image points are manipulated depending on the neighboring pixels. The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 7, Frieser modified by Hunter above teaches:
wherein the adaptation is carried out to obtain an overall white balance (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0082, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…The distance between these coordinates must be large enough that a color sensor can recognize a color contrast…and is calculated according to ISO 12647 and ISO 13655 as the Euclidean distance…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…To determine the relative shaping of the first and second security features, the shaping of image elements of the first and second security features is preferably checked for whether the image elements are arranged register-accurate relative to each other, in particular whether image elements formed as lines merge into each other in a positionally accurate manner and/or match in relation to their incline…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…all image points which lie above the second threshold value are allocated the binary value 1, in particular they are set to white…", "…If filters are used, in particular the image points are manipulated depending on the neighboring pixels. The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 8, Frieser modified by Hunter above teaches:
wherein the contour detection is performed by applying a Sobel filter to the image (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0082, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…The distance between these coordinates must be large enough that a color sensor can recognize a color contrast…and is calculated according to ISO 12647 and ISO 13655 as the Euclidean distance…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…To determine the relative shaping of the first and second security features, the shaping of image elements of the first and second security features is preferably checked for whether the image elements are arranged register-accurate relative to each other, in particular whether image elements formed as lines merge into each other in a positionally accurate manner and/or match in relation to their incline…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…all image points which lie above the second threshold value are allocated the binary value 1, in particular they are set to white…", "…If filters are used, in particular the image points are manipulated depending on the neighboring pixels. The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 9, Frieser modified by Hunter above teaches:
wherein the neural network is of the convolution type with short- and long-term memory (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0082, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…The distance between these coordinates must be large enough that a color sensor can recognize a color contrast…and is calculated according to ISO 12647 and ISO 13655 as the Euclidean distance…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…To determine the relative shaping of the first and second security features, the shaping of image elements of the first and second security features is preferably checked for whether the image elements are arranged register-accurate relative to each other, in particular whether image elements formed as lines merge into each other in a positionally accurate manner and/or match in relation to their incline…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…all image points which lie above the second threshold value are allocated the binary value 1, in particular they are set to white…", "…If filters are used, in particular the image points are manipulated depending on the neighboring pixels. The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).

Regarding dependent claim 10, Frieser modified by Hunter above teaches:
A character recognition device comprising a computer unit (1) provided with means for the connection thereof to a digitizing apparatus arranged to perform a digitization of a written document (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0082, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…The distance between these coordinates must be large enough that a color sensor can recognize a color contrast…and is calculated according to ISO 12647 and ISO 13655 as the Euclidean distance…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…To determine the relative shaping of the first and second security features, the shaping of image elements of the first and second security features is preferably checked for whether the image elements are arranged register-accurate relative to each other, in particular whether image elements formed as lines merge into each other in a positionally accurate manner and/or match in relation to their incline…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…all image points which lie above the second threshold value are allocated the binary value 1, in particular they are set to white…", "…If filters are used, in particular the image points are manipulated depending on the neighboring pixels. The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17), wherein the computer unit (1) comprises at least one processor and a memory containing a program implementing the method according to claim 1 (See at least Frieser, ¶ [0017, 0037, 0038, 0047, 0069, 0073, 0074, 0082, 0097, 0102, 0104], FIGS. 1 – 6 and 9, "…The transmission and/or reflection properties of the first region are detected by the reading device preferably in reflected light from the front side of the security document…the image showing in the reflection is detected by means of one or more sensors of the reading device…", "…The security features preferably have in each case one or more image elements or image regions and furthermore ideally a background region surrounding the image elements…", "…contrast between the image elements and the background region is generated in reflection and/or transmission…", "…The distance between these coordinates must be large enough that a color sensor can recognize a color contrast…and is calculated according to ISO 12647 and ISO 13655 as the Euclidean distance…", "…Further, it is also advantageous if the contrasts and/or color distances, in particular color contrasts, between the image elements and the background region of a security feature in a first of the spectral ranges differs sufficiently from the contrast or color distance in a second of the spectral ranges, in particular differs by at least 5%, preferably by at least 10%…",  "…To determine the relative shaping of the first and second security features, the shaping of image elements of the first and second security features is preferably checked for whether the image elements are arranged register-accurate relative to each other, in particular whether image elements formed as lines merge into each other in a positionally accurate manner and/or match in relation to their incline…", "…According to the invention, the image elements can be, among other things, graphically designed outlines, figurative representations, images, visually recognizable design elements, symbols, logos, portraits, patterns, alphanumeric characters, text, colored designs, etc…", "…The basis of the image analysis is in particular an image-preparation step in which the image is adapted and pre-processed for a characteristic recognition, in particular feature recognition, and image segmentation…", "…By feature is preferably meant a distinctive or interesting point of an object or image element, in particular a corner or an edge. The point can be described in particular with reference to its periphery and can thus be clearly recognized or found again…", "…all image points which lie above the second threshold value are allocated the binary value 1, in particular they are set to white…", "…If filters are used, in particular the image points are manipulated depending on the neighboring pixels. The filter preferably acts like a mask, in which in particular the calculation of an image point depending on its neighboring image points is indicated…", "…To recognize and discover image details, the pre-treated images must be split or segmented into meaningful image regions. There are various approaches for this…", "…These include, among other things, the Sobel operator. The algorithm utilizes a convolution by means of a convolution matrix (filter kernel) which produces a gradient image from the original image…" Also, see at least Hunter, ¶ [Abstract, 0009, 0152], FIGS. 14 – 17).















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864.  The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/
Primary Examiner, Art Unit 2666